         Case 1:19-cr-00807-LAP Document 37 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

           -against-
                                              No. 19 Cr. 807    (LAP)
RAMI DEWIDAR,
                                                      ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     At a conference conducted on the record on September 10,

2020, Mr. Dewidar, having been advised of the charges against

him and his rights, waived prosecution by indictment and

consented that the proceeding may be by information instead of

indictment.      The Clerk of the Court is respectfully directed to

docket the information.


SO ORDERED.

Dated:     September 11, 2020
           New York, New York




                                          LORETTA A. PRESKA, U.S.D.J.
